IPSA INTERNATIONAL, INC. AND SUBSIDIARIES Phoenix, Arizona CONSOLIDATED FINANCIAL STATEMENTS Years Ended December 31, 2014 and 2013 IPSA INTERNATIONAL, INC. AND SUBSIDIARIES TABLE OF CONTENTS December 31, 2014 and 2013 Report of Independent Registered Public Accounting Firm 1 Financial Statements Consolidated Balance Sheets 2-3 Consolidated Statements of Income and Comprehensive Income (Loss) 4 Consolidated Statements of Changes in Stockholders’ Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7-17 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders IPSA International, Inc. and Subsidiaries Phoenix, Arizona We have audited the accompanying consolidated balance sheets of IPSA International, Inc. and Subsidiaries (the “Company”) as of December 31, 2014 and 2013, and the related consolidated statements of income and comprehensive income (loss), changes in stockholders’ equity, and cash flows for the years then ended.The Company’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2014 and 2013, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Charlotte, North Carolina April 14, 2015 1 IPSA INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2014 and 2013 ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Factored receivables Receivable from related party - Prepaid expenses Deferred income taxes - Other current assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, net NOTE RECEIVABLE FROM STOCKHOLDER DEFERRED INCOME TAXES - OTHER ASSETS TOTAL ASSETS $ $ See notes to consolidated financial statements. 2 IPSA INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2014 and 2013 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Factored receivables obligation $ $ Accounts payable Accrued expenses Income taxes payable Deferred income taxes - Dividends payable TOTAL CURRENT LIABILITIES DEFERRED INCOME TAXES - TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Common stock - series A, $.001 par value; 1,000,000shares authorized; 70,000 shares issued and outstanding 70 70 Common stock - series B, $.001 par value; 1,000,000,000 shares authorized; 7,585,000 shares issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to consolidated financial statements. 3 IPSA INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (LOSS) Years Ended December 31, 2014 and 2013 REVENUES, NET $ $ COST OF REVENUE GROSS PROFIT OPERATING EXPENSES INCOME FROM OPERATIONS OTHER INCOME (EXPENSE) Interest income Interest expense ) ) Other expense ) ) TOTAL OTHER EXPENSE, NET ) ) INCOME BEFORE INCOME TAXES INCOME TAX PROVISION NET INCOME (LOSS) ) OTHER COMPREHENSIVE GAIN (LOSS) Foreign currency translation gain (loss) ) COMPREHENSIVE INCOME $ $ See notes to consolidated financial statements. 4 IPSA INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY Years Ended December 31, 2014 and 2013 Accumulated Common Stock Common Stock Additional Paid-in Retained Other Comprehensive Series A Series B Capital Earnings Loss Total Balance, December 31, 2012 $
